DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.

3.  Claims 1-4, 7-9, 17-18, 21, 28-37 are pending.

4.  Claims 8, and  33-37 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

5. Claims 1-4, 7, 9, 17-18, 21 and 28-32  are under examination as they read on a protein comprising (a) a first antigen-binding site that binds NKG2D, (b) a second antigen-binding site tht binds CD33; and (c) an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen binding site that binds CD16 and the species of (a) SEQ ID NOs: 45 and 46 (ADI-29404/F04) as the anti-NKG2D antibody, (b) SEQ ID NO: 125 and 126 (anti-CD33 antibody) and Fc domain or a portion thereof sufficient to bind CD16 that differs from the Fc domain of human IgG1 at one or more of positions that are Q347, K360, D399, F405 and K409.

5.  Applicant’s IDS, filed 06/07/2022, is acknowledged. 

6.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.  Claims 1-4, 7, 9, 17-18, 21 and 28-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-11, 1318, 20 , 26, 32-36, 38, 47-49 of copending Application No. 16971104 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the `104 application claims a protein comprising (a) Fab fragment that binds NKG2D, (b) scFv that binds CD33 and (c) an antibody Fc domain or poreion thereof sufficient to bind CD16 or an antibeon bidnign site that binds CD16.  The claims of the `104 application anticipates the claimed invention.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.  Claims 1-4, 7, 9, 17-18, 21 and 28-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47-74 of copending Application No. 17736031 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the `031 application claims a protein comprising (a) a Fab fragmet that binds NKG2D, (b) scFv that binds CD33 and (c) an antibody Fc domain or a portion thereof sufficient to bind CD16.  The claims of the `031 application anticipates the claimed inveiton.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.  Claims 1-4, 7, 9, 17-18, 21 and 28-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16483330 (reference application) in view of Gleason et al 2014 (IDS-C55). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the `330 application are directed to TriNKets comprising anti-NKG2D antibodies, anti-SAA antibody and Fc domain or anti-CD16 antibody for the same reasons set forth in the previous Office Actions.

Applicant’s arguments, filed 06/07/2022, have been fully considered, but have not been found convincing.

Applicant requires that this rejection be held in abeyance until the indication f allowable subject matter.

The rejection maintained until Applicant addresses the rejection.

10.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.  Claims 1-4, 7, 9, 17-18, 28-30 and 32  are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by WO 2015/184207 (IDS B52).

The `207 publication teaches and claims a tri-specific binding molecule capable of binding to three different epitopes, I, II and III, wherein two of said three epitopes are epitopes of Cancer Antigens and the third of said three epitopes is an epitope of an Effector Cell Antigen,  (published claim 1), wherein two of said three epitopes are epitopes of Cancer Antigens and the third of said three epitopes is an epitope of an Effector Cell Antigen, wherein said Effector Cell Antigen is  NKG2D (published claim 5), wherein said first and second Cancer Antigen is CD33, and an Fc Domain that is formed by the complexing of two CH2-CH3 domains to one another, wherein said Fc Domain is capable of binding to an Fc Receptor arrayed on the surface of a cell (claims 2-3) and compositions thereof (see published claim 16 and 17, [00470]). 

Claim 9 is included because the `207 publication teaches that the epitope of an Effector Cell Antigen is a NKG2D Receptor epitope recognized by antibody KYK-2.0 [0054], [0222], [0224] which i comprises claimed VH of claimed/ referenced SEQ ID NO: 49/137 and VL of SEQ ID NO: 50/ 136. 

Claims 17-18 are included because the `207 publication teaches that the antibodies including camelized antibody (i.e., VHH) [0012].

Claims 29-30 are included because the `207 publication teaches the amino acid sequence of the CH2-CH3 domain of an exemplary human IgGl is (SEQ ID NO:l), comprising CH2 amino acid residues 231-340  (i.e., comprising amino acids 234-334 of human IgG1)

The reference teachings anticipate the claimed invention.

12.  Claims 1, 3-4, 7, 17-20, 28-30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015153765 (of record).

The `765 publication teaches and claims generating multispecific antibodies that can co-engage multiple epitopes or antigens. The `765 provides engineering of additional and novel antigen binding sites into antibody-based drugs such that a single inventive multispecific antibody analog molecule co-engages two or more different antigen targets [0007]. The multispecific analog binds at least three different targets [0025]. For anti-cancer treatment it may be desirable to target one antigen (antigen-1) whose expression is restricted to the cancerous cells while co-targeting a second antigen (antigen-2) that mediates some immunological killing activity[0184]. The multispecific antibody analog has binding specificity for one or more targets CD33 and NKG2D, [0185], [0181], [0184], [0185].  The heterodimeric pairs are contained within the Fc region of the multispecific antibody analogs including human Fc region (i.e., must have hinge and CH2 domain) [0111], [0140]. An important family of Fc receptors for the IgG class is the Fc gamma receptors (FcγRs).  In humans this protein family includes FcγRIII (CD16) [0133].  The Fc variants disclosed herein may be optimized for improved or reduced binding to Fc receptors or Fc ligands [0144].  Fc comprises Ig domains CH2 and CH3 and the N-terminal hinge leading into CH2 [0133], [0248].

The term “wherein the VH and the VL of the second antigen-binding site are present on the same polypeptide” is disclosed by the `765 publication at [0250], which teaches that the used of synthetic double stranded Fab-encoding DNA to the vector containing the desired full length IgG1, . . .  the Fab-encoding insert was subsequently ligated int the vector.  Nucleic acid encoding Fab which has both VH and VL are expressed on the same polypeptide.  

Claims 3-6 and 18-19are included because the `765 publication teaches that the multispecific antibody analogs bind include CD33 and NKG2D, the antibodies inherently comprises VH and VL domains. Since the referenced multispecfic antibody then then the VH and VL must be present in the same polypeptide/antibody.

Claim 7 is included because antibodies arms are known to be identical [0102].

Claims 17 and 26 are included because the `765 publication teaches there exists a wide array of constructs that comprise different architectures which can have a significant impact on engagement with selected targets including single-chain antibodies (scFv) [0008].

Claims 18 and 27 are included because the publication teaches the antibodies can be derived from camels and Llamas (i.e., VHH) [0102].

Claim 30 is included because the `765 publication teaches human Fc, it must contain 100% identical amino acids to the claimed positions.

The reference teachings anticipate the claimed invention. 

 Applicant’s arguments, filed 06/07/2022, have been fully considered, but have not been found convincing.

Applicant argues in conjunction with case law that applying the legal standards, Applicant `765 publication does not anticipate e amended claim 1 at least because it does not teach the claimed elements arranged or combined in the same way as in amended claim 1.  

This is not found persuasive  because the `765 publication teaches the multispecific antibody analog has binding specificity for one or more targets CD33 and NKG2D, [0185], [0181], [0184], [0185].  The heterodimeric pairs are contained within the Fc region of the multispecific antibody analogs including human Fc region (i.e., must have hinge and CH2 domain).  The term “wherein the VH and the VL of the second antigen-binding site are present on the same polypeptide” is disclosed by the `765 publication at [0250], which teaches that the used of synthetic double stranded Fab-encoding DNA to the vector containing the desired full length IgG1, . . .  the Fab-encoding insert was subsequently ligated int the vector.  Fab has both VH and VL on the same polypeptide.  

Applicant submits that nowhere does the ‘765 publication describe a single protein comprising an NKG2D- binding site, a CD33-binding site, and an Fc domain sufficient to bind CD16, or a third antigen- binding site that binds CD16, without any need for picking, choosing, and elements. More specifically, para. [0185] of the ‘765 publication describes several hundred potential targets involved in oncological disease, with NKG2D listed as one of these several hundreds of targets. Indeed, the 179 pages of the publication describe a large number of various embodiments, but NKG2D is not mentioned again anywhere else in any context. With respect to CD33, besides listing CD33 in the same para. [0185] as an alternative to NKG2D, the ‘765 publication describes CD33 as a separate embodiment in para. [0181] as a potential target in a non-limiting list of over eight hundred antigens. In fact, CD33 and NKG2D are never mentioned together in any context, let alone two targets bound by the same protein, in the 179 pages of the ‘765 publication.

These arguments are not convincing.  The Examiner directs Applicant's attention to the MPEP at 2131.02 which states that "a genus does not always anticipate a claim to a species within the genus, however, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is 'described' as that term is used in 35 U.S.C. § 102(a), in that publication."). Id. at 1718".   

A species which is specifically disclosed in a prior art reference is anticipatory even though it appears “without special emphasis in a longer list.” Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1376 (Fed. Cir. 2005). Applicants have not adequately explained why choosing one target from a list of hundreds potential targets is any less anticipatory if the list consisted of only one target, or ten, or a hundred, when each antigen target is explicitly listed and identified.

Even if choices are to be made, namely, selection of the specifically identified target 1 and selection of antigen 2, such choices do not disqualify the disclosure from being anticipatory. In Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 1361— 62 (Fed. Cir. 2012), claims to a product comprising WS-23 (a coolant) and menthol (a flavoring agent) were found to be anticipated by a prior art disclosure in which each of the specific ingredients was recited in a longer list of alternative agents. In this case, the skilled worker would have immediately discerned that the specifically disclosed “targets” could be used in the trispecific antibody in the list hundreds possible target had been written out.


Importantly the targets involved in the oncological disease are all linked as a target associated with oncogenic cancer wherein the target one antigen (antigen- 1) expression is restricted to the cancerous cells while co-targeting a second antigen (antigen-2) that mediates some immunological killing activity, and thus are all "directly related".    See Perricone v. Medicis Pharm, Corp., 432F.3d 1368, 1376 (Fed. Cir. 2005) ("This court rejects the notion that one of these [fourteen skin benefit] ingredients cannot anticipate because it appears without special emphasis in a longer list.  To the contrary, the disclosure is prior art to the extent of its enabling disclosure").  Here, as in Perricone, the prior art does not merely discloses a genus . . . without disclosing the particular claimed antigen 1 (NKG2D) and antigen 2 (CD33). Id at 1377.  To the contrary, `675 application specifically discloses NKG2D and CD33 and Fc tri-specific antibody.  "This specific disclosure, even in a list, makes this case different from cases involving disclosure of a broad genus without reference to the potentially anticipating species." Perricone, 432 F.3d at 1377.  Applicant contention to the contrary is not persuasive.

Furthermore, In Ex parte Kiyoshi Ariizumi and Ponciano D. Cruz, Appeal 2013-010097, 2016, the U.S. Patent Trial and Appeal Board stated the following in affirming the anticipatory rejection of a claimed combination of elements [Emphasis added]:

... Each combination of sequence and conjugate moiety can be written down mechanically and specifically. Thus, the skilled worker would have recognized that the written list has three species for each sequence - representing the three different moieties conjugated to each sequence in the list. We don’t see a difference between a list that has one sequence or one that has 819,000 sequences since there are no choices to be made. To the contrary, the prior art disclosure is simply a shorthand representation of a list that contains a species which reads on Appellants’ claimed invention and which appears “without special emphasis” in the list. Perricone 432 F.3d 1376.

Even if choices are to be made, namely, selection of the specifically identified cytotoxin and selection of a biomolecular sequence which is DC-HIL, such choices do not disqualify the disclosure from being anticipatory. In Wm. WrigleyJr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 1361-62 (Fed. Cir. 2012), claims to a product comprising WS-23 (a coolant) and menthol (a flavoring agent) were found to be anticipated by a prior art disclosure in which each of the specific ingredients was recited in a longer list of alternative agents. In this case, the skilled worker would have immediately discerned that the specifically disclosed “cytotoxin” could be conjugated to each of the biomolecular sequences in the CD-ROM as if each of the more 800,000 possible conjugate had been written out.

The decision in Ex parte Kiyoshi Ariizumi and Ponciano D. Cruz rejected Appellants’ argument that there are over 2,457,000 different combinations, which is too large to anticipate claim 21 therein. In the instant case, there is no dispute that the `765 publication disclosed all the required elements that correspond to the recited elements of the claimed composition. In accordance with Ex parte Kiyoshi Ariizumi and Ponciano D. Cruz, if one wrote down mechanically and specifically each multielement composition species from the `765 publication, the skilled worker would have recognized the composition with the recited elements, which reads on the instantly claimed invention. Clearly, in at least one embodiment, in the `765 publication taught the instantly claimed composition.


Applicant submits that nowhere does the “765 publication describe a single protein, in which the CD33-binding site comprises a VH and a VL that are present on the same polypeptide, without any need for picking, choosing, and combining various elements. On the contrary, all the multispecific antibody construct embodiments provided in the ‘765 publication have the VH and the VL of the same antigen-binding site present on different polypeptides, including all construct embodiments as depicted in the figures (FIGs. 2-15) and/or as described in the detailed description of the ‘765 publication. For example, in the summary of the invention of the ‘765 publication, para. [0032] provides that “the multispecific antibody analog comprises a polypeptide comprising, from N-terminus to C-terminus, a first VH region, a CHI, a hinge region, a CH2 region, a CH3 region, a second VH region, and a CHI region;” para. [0037] provides that “the multispecific antibody analog comprises four copies of a polypeptide comprising, from N-terminus to C-terminus, a VL region, and a CK region, and wherein said polypeptide heterodimerizes with compatible VH regions of the multispecific antibody analog.” For further example, para. [0253] of the ‘765 publication provides that “exemplary multispecific antibody analogs prepared in accordance with the inventive methods are comprised of two copies of a first polypeptide and four copies of a second polypeptide, wherein the first polypeptide comprises, in the following N-termmus to C-terminus order: Nterm - Antigen 1 (e.g., EGFR) VH - CHI - Hinge region - CH2 - CH3- Antigen 2 (e.g., HER2) VH - CHI - C-term; and the second polypeptide comprises, in the following N-terminus to C-terminus order: Nterm - VL - CK - C- term; wherein the second polypeptide comprises a common light chain that is compatible with VH for Antigen and VH for Antigen 2.”

This is not found persuasive because the term “wherein the VH and the VL of the second antigen-binding site are present on the same polypeptide” is disclosed by the `765 publication at [0250], which teaches that the used of synthetic double stranded Fab-encoding DNA to the vector containing the desired full length IgG1, . . .  the Fab-encoding insert was subsequently ligated int the vector.  Nucleic acid encoding Fab which has both VH and VL are expressed on the same polypeptide.  
 

Applicant submits that the Office alleges that “Applicants have not provided persuasive evidence that the skilled worker would have ignored the CD33 as cancer targeting antigen and NKG2D as the antigen that mediates some immunological killing activity in the multispecific antibody because they are not described in the ‘765 as targeting agents” (Office Action on page 3). Applicant respectfully disagrees and submits that the Office bears the initial burden of presenting a prima facie case of unpatentability. In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992). Here, to choose NKG2D from several hundred potential targets and also to choose CD33 from several hundred exemplary antigens, without any clear guidance provided in the ‘765 publication, is like finding a “particular tree in a forest.” Jn re Ruschig, 379 F.2d 990 (CCPA 1967). Indeed, the Office fails to establish why a person with ordinary skill in the art, lacking any guidance from the reference, would pick, choose, and combine the elements to arrive at the claimed subject matter.

This argument has been addressed above. It is noted the case law of In re Ruschig deals with new matter issue rather than anticipation issues.  The Ex parte A,  Ex parte Kiyoshi Ariizumi and Ponciano D. Cruz deal with anticipation issues and thus address the issue at hand.

13.  Claims 1-4, 7, 17-20, 28-32 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by WO2016207273 (IDS-B77).

The `273 publication teaches multispecific proteins can bind to one (or optionally two or three) antigens of interest on target cells (e.g. cells to be eliminated or depleted), and one, two or three immune effector cell activating receptors on immune cells (e.g. lymphocytes, NK cells, T cells, etc.), optionally where one of the activating receptors is human CD16A which provide advantageous immune enhancing activity (page 2, lines 19+).   The protein have additionally comprise an Fc domain that binds to CD16 (see page 5, lines 34-35)  The `273 publication provides  a protein that comprises (i) a first antigen binding domain that binds to an activating receptor on an immune effector cell (e.g. a human NKG2D (page 3, lines 30-31)), (ii) a second antigen binding domain that binds to an antigen of interest expressed by a target cell and (iii) a third antigen binding domain that binds to an activating receptor on an immune effector cell other than the activating receptor bound by the first antigen binding domain. The second antigen binding domain binds a cancer antigen, optionally a protein expressed (optionally over-expressed) at the surface of malignant immune cells, e.g. cells involved in a hematological malignancy, leukemia cells. The protein comprises an Fc domain that binds to human CD16A Page 16, lines 9+).  The cancer antigens are usually normal cell surface antigens which are either overexpressed or expressed at abnormal times, or are expressed by a targeted population of cells includes CD33 (Siglec3) (see page 31, lines 25+).  The multispecific protein binds (e.g. via its Fc domain) to a human CD16 or have increased binding to a human CD16 polypeptide (page 3, lines 33+).  The Fc comprises CH2 and CH3 domains and the hinge between CH1 and CH2 (see p. 24, lines 7+, p. 44, lines 15+).  The antibody comprising the VH domain and VL domains of a scFv (see p. 10,ines 10+, p. 46, lines 25+ and tables on pages 36-37, 38).


    PNG
    media_image1.png
    647
    899
    media_image1.png
    Greyscale

Figs 2&3 show that the VH and VL are present on the same polypeptide.

The `273 publication teaches that the CH3 domain incorporated the mutations (EU numbering) L351 K, T366S, P395V, F405R, T407A and K409Y (page 66, lines 5+, lines 10+).

The `273 publication teaches several mutations within the claimed amino acids 234-332 (see Table page 50-51 and page 52, lines 9+).

The `273 publication provides a pharmaceutical composition comprising a compound or composition described herein, and a pharmaceutically acceptable carrier (page 19, lines 13+).

The reference teachings anticipate the claimed invention. 


Applicant’s arguments, filed 06/07/2022, have been fully considered, but have not been found convincing.

Applicant submits that nowhere does the ‘273 publication describe a single protein comprising an NKG2D-binding site, a CD33-binding site, and an Fc domain sufficient to bind CD16, or a third antigen-binding site that binds CD16, let alone such a protein in which the CD33-binding site comprises a VH and a VL that are present on the same polypeptide, without any need for picking, choosing, and combining various elements. More specifically, the ‘273 publication describes 7 potential target antigens on NK cells, one of which is NKG2D, but does not provide any guidance on selecting NKG2D. In the context of the 7 potential target antigens, the ‘273 publication fails to teach a protein that also binds CD33. At pages 31-32 of the ‘273 publication, CD33 is listed among about a hundred exemplary cancer antigens (see also the ‘273 publication at page 15, lines 20 to 22).

Applicant also submits that the Office bears the initial burden of presenting a prima facie case of unpatentability. Jn re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992). Here, to choose NKG2D from 7 targets on an NK cell and also to choose CD33 from more than a hundred exemplary cancer antigens, without any clear guidance provided in the ‘273 publication, is like finding a “particular tree in a forest.” Jn re Ruschig, 379 F.2d 990 (CCPA 1967). Indeed, the Office fails to establish why a person with ordinary skill in the art, lacking any guidance from the reference, would pick, choose and combine the elements to arrive at the claimed subject matter.

Contrary to Applicant’s contention, Figs 2&3 show that the VH and VL are present on the same polypeptide.

Also, these arguments are not convincing.  The Examiner directs Applicant's attention to the MPEP at 2131.02 which states that "a genus does not always anticipate a claim to a species within the genus, however, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is 'described' as that term is used in 35 U.S.C. § 102(a), in that publication."). Id. at 1718".   

A species which is specifically disclosed in a prior art reference is anticipatory even though it appears “without special emphasis in a longer list.” Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1376 (Fed. Cir. 2005). Applicants have not adequately explained why choosing one antigen target from a list of hundreds potential targets is any less anticipatory if the list consisted of only one target, or ten, or a hundred, when each antigen target is explicitly listed and identified.

Even if choices are to be made, namely, selection of the specifically identified target 1 and selection of antigen 2, such choices do not disqualify the disclosure from being anticipatory. In Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 1361— 62 (Fed. Cir. 2012), claims to a product comprising WS-23 (a coolant) and menthol (a flavoring agent) were found to be anticipated by a prior art disclosure in which each of the specific ingredients was recited in a longer list of alternative agents. In this case, the skilled worker would have immediately discerned that the specifically disclosed “targets” could be used in the trispecific antibody in the list seven/ about a hundred possible target had been written out.

Importantly the NKG2D target involved in the NK receptor are all linked as a target associated with activating NK cell , while co-targeting a second antigen (CD33) is a tumor antigen and thus are all "directly related".    See Perricone v. Medicis Pharm, Corp., 432F.3d 1368, 1376 (Fed. Cir. 2005) ("This court rejects the notion that one of these [fourteen skin benefit] ingredients cannot anticipate because it appears without special emphasis in a longer list.  To the contrary, the disclosure is prior art to the extent of its enabling disclosure").  Here, as in Perricone, the prior art does not merely discloses a genus . . . without disclosing the particular claimed antigen 1(NKG2D) and antigen 2 (CD33). Id at 1377.  To the contrary, `617 application specifically discloses NKG2D and CD33 and Fc tri-specific antibody.  "This specific disclosure, even in a list, makes this case different from cases involving disclosure of a broad genus without reference to the potentially anticipating species." Perricone, 432 F.3d at 1377.  Applicant contention to the contrary is not persuasive.

Furthermore, In Ex parte Kiyoshi Ariizumi and Ponciano D. Cruz, Appeal 2013-010097, 2016, the U.S. Patent Trial and Appeal Board stated the following in affirming the anticipatory rejection of a claimed combination of elements [Emphasis added]:

... Each combination of sequence and conjugate moiety can be written down mechanically and specifically. Thus, the skilled worker would have recognized that the written list has three species for each sequence - representing the three different moieties conjugated to each sequence in the list. We don’t see a difference between a list that has one sequence or one that has 819,000 sequences since there are no choices to be made. To the contrary, the prior art disclosure is simply a shorthand representation of a list that contains a species which reads on Appellants’ claimed invention and which appears “without special emphasis” in the list. Perricone 432 F.3d 1376.

Even if choices are to be made, namely, selection of the specifically identified cytotoxin and selection of a biomolecular sequence which is DC-HIL, such choices do not disqualify the disclosure from being anticipatory. In Wm. WrigleyJr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 1361-62 (Fed. Cir. 2012), claims to a product comprising WS-23 (a coolant) and menthol (a flavoring agent) were found to be anticipated by a prior art disclosure in which each of the specific ingredients was recited in a longer list of alternative agents. In this case, the skilled worker would have immediately discerned that the specifically disclosed “cytotoxin” could be conjugated to each of the biomolecular sequences in the CD-ROM as if each of the more 800,000 possible conjugate had been written out.

The decision in Ex parte Kiyoshi Ariizumi and Ponciano D. Cruz rejected Appellants’ argument that there are over 2,457,000 different combinations, which is too large to anticipate claim 21 therein. In the instant case, there is no dispute that the `765 publication disclosed all the required elements that correspond to the recited elements of the claimed composition. In accordance with Ex parte Kiyoshi Ariizumi and Ponciano D. Cruz, if one wrote down mechanically and specifically each multielement composition species from the `617 publication, the skilled worker would have recognized the composition with the recited elements, which reads on the instantly claimed invention. Clearly, in at least one embodiment, in the `617 publication taught the instantly claimed composition.

It is noted the case law of In re Ruschig deals with new matter issue rather than anticipation issues.  The Ex parte A,  Ex parte Kiyoshi Ariizumi and Ponciano D. Cruz deal with anticipation issues and thus address the issue at hand.



14.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.  Claims 1-4, 7, 17-19, 28-30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Vallera et al (Clin Cancer Res; 22(14); 3440–50, online Feb 4 2016) in view of the US2004/0038339 (IDS-A04) to Kufer or Bryceson et al.  (Blood (2006) 107 (1): 159–166).

Vallera et al report the generation of a trispecific killer engager (TriKE) that incorporates single-chain variable fragments (scFV) against CD16 and CD33. This engineered protein crosslinks natural killer (NK) and myeloid tumor cells while also stably incorporating IL15 to induce the expansion, activation, and survival of NK cells. The preclinical therapeutic potential of this drug was documented using immunodeficient mice bearing an acute myelogenous leukemia cell line (HL-60), resulting in the improved survival of NK cells and prolonged survival of the tumor-bearing hosts. In these studies, the therapeutic activity of engineered CD16 × CD33 scFVs with or without IL15 was compared. Both therapeutics demonstrated improved control of tumor burden relative to no-drug control mice, while long-term activity was significantly improved with the engineered therapeutic incorporating IL15 relative to the drug without IL15 (abstract).  Vallera et al further teach that a novel IL15 TriKE made with an anti-EpCAM scFv in place of anti-CD33 was used as a positive control to confirm that the HT-29 target cells were not inherently resistant to NK-mediated killing.  The robust killing of CD33-EpCAM+ HT-29 cells mediated by the anti-EpCAM TriKE highlights the versatility of the IL15 linker TriKE platform to induce antigen specificity against both hematologic and solid tumor malignancies (see page 3443, right col., top ¶).  Vallera et al teach that the TriKE platform can easily be adapted to target other tumors by switching the anti-CD33 scFv portion for an scFv targeting a different tumor antigen such as EpCAM present on solid tumor targets, making this a versatile platform for self-sustained NK cell based immunotherapies (page 3449, last ¶).  Vallera et al teaches that NK cells mediate ADCC through the highly potent CD16 (FcγRIII) activation receptor.   To better target NK cells to malignant targets, they created and tested bispecfiic or trispecific killer engagers (biKE and TriKE) each incorporating an antihuman anti-CD16 scFV with other scFvs directed against epitopes on malignant cells.  These agents forms an immunologic synapse between the highly activating CD16 receptor on NK cells and specific tumor antigens and markedly enhance cytotoxic killing of various human cancers.  1633 BiKE enhances NK cell responses to CD33+ AML and MDS targets (page 3440-3441, bridging ¶).   

Vallera teaches that the TriKE (CD16-IL15-CD33) elicits superior purification properties over BiKE (CD16XCD33) (Fig. 1 ligand).  Further, 161533 TriKE elicits superior NK cell function against CD33+ targets (Fig. 2).

Vallera et al does not specific teach (a) a first antigen-binding site that binds NKG2D.
Kufer teaches and claims a multifunctional polypeptide comprising (a) a first domain comprising a binding site specifically recognizing an extracellular epitope of the NKG2D receptor complex; and (b) a second domain having receptor or ligand function, wherein said binding site is the binding site of an immunoglobulin (i.e., antibody having VH and VL) chain, wherein said receptor or ligand function is tumor associated antigens (see published claims).  
 Kufer further teaches that cytotoxicity of NK-cells is enhanced by activation of both CD16 and NKG2D-mediated signals (para [0020], Furthermore, it was surprisingly found, that the cytotoxicity of CD8+ T-cells and NK-cells triggered by the engagement of the TCR-complex or CD16, respectively, can be enhanced through an NKG2D-mediated signal (Example 6).). In addition, Kufer teaches that CD16 can be activated by an antibody Fc domain or a portion thereof sufficient to bind CD16, or an antigen-binding site that binds CD16 (para [0205], The FcγRIII-complex on NK-cells may be engaged by a bispecific antibody binding to CD16 and to a surface antigen on the target cells or by a target cell specific monoclonal antibody like e.g. a human EpCAM antibody bound to FcγRIII via its Fc part.; [0204], NKG2D-Directed Antibodies Enhance the Cytotoxicity of CD8+ T-Cells and NK-Cells Triggered through Engagement of the TCR- or the FcγRIII-Complex, respectively.; CD16 is also known as FcγRIII.).  Kufer further teaches wherein the first antigen-binding site binds to NKG2D in humans, non-human primates, and rodents (para [0114], said mammal is a human.) (also see human NKG2D [0078]).  Kufer further teaches that the first antigen-binding site comprises a heavy chain variable domain and a light chain variable domain (para [0047], In another preferred embodiment of the method of the present invention said first and/or second domain mimic or correspond to a VH and VL region of a natural antibody.; [0183], Construction of Bispecific Single-Chain Antibodies Anti-NKG2DXAnti-EpCAM.; [0184], The bispecific antibodies were constructed as depicted in FIG. 2. The variable regions VL and VH of those antibodies binding to native NKG2D on intact cells were cloned.....).
The FcγRIII-complex on NK-cells may be engaged by a bispecific antibody binding to CD16 and to a surface antigen on the target cells or by a target cell specific monoclonal antibody like e.g. a human EpCAM antibody bound to FcγRIII via its Fc part [0205].
Bryceson et al teaches synergy among receptors on resting NK cells for the activation of natural cytotoxicity and cytokine secretion. Bryceson et al shows synergistic activation of human NK cells by cross-linking NKG2D and CD16 (see page 162, left col., 1st ¶).
Given that NKG2D and CD16 signaling mediates the cytotoxicity of NK cells, as taught by Kufer and Bryceson, it would have been obvious to one of ordinary skill in the art to have provided/engineered/ incorporated an additional antigen-binding site that binds NKG2D, and thus to have enhanced the cytotoxicity of NK cells in treating MDS of Vallera et al.
Those of skill in the art would have had a reason to substitute the tumor-associated antigen of Kufer with the CD33 tumor associated antigen taught by Vallera et al because CD33 tumor antigen is associated with myeloid cancer cells such as human acute promeylcytic leukemia cells.  Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).

"[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).

It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).

The claimed structures recited in claims 4 and 7 are inherently present in antibody.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

16.  Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Vallera et al (Clin Cancer Res; 22(14); 3440–50, online Feb 4 2016) in view of the US2004/0038339 (IDS-A04) to Kufer or Bryceson et al.  (Blood (2006) 107 (1): 159–166), as applied to claims 1-7, 17-20, 26-30, 32 above, and further in view of Choi et al (. Mol Cancer Ther; 12(12); 2748–59) for the same reason set forth in the previous Office Actions.

16.  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vallera et al (Clin Cancer Res; 22(14); 3440–50, online Feb 4 2016) in view of the US2004/0038339 (IDS-A04) to Kufer or Bryceson et al.  (Blood (2006) 107 (1): 159–166), as applied to 1-7, 17-20, 26-30, 32 above and further in view of WO2016134371 (IDS-B66) for the same reason set forth in the previous Office Actions.
 


Applicant’s arguments, filed 06/07/2022, have been fully considered, but have not been found convincing.
 
There is no reasonable expectation of success to combine the cited references to arrive at the claimed subject matter

 
Applicant submits that Vallera does not offer any reasonable expectation of success to “combine NKG2D with the BiKE taught by Vallera” as alleged by the Office. Vallera “describes the generation of a 161533 TriKE that utilizes IL15 as an intramolecular linker between CD16 and CD33 scFvs”  (Vallera on 3441 at the 2™ para. of the left column)(emphasis added). Indeed, Vallera teaches “combining cytokines [e.g., IL15] with antibodies” (Vallera on page 3448 at the 1st para. of the left column). In fact, Vallera does not speak about any possibility of improving the BiKE by adding an additional antigen-binding site, nor any possibility of improving the cytokine- containing TriKE by replacing the cytokine with an antigen-binding site, let alone specifically one that binds NKG2D. On the contrary, Vallera provides that “161533 TriKE imparts antigen specificity and promotes in vivo persistence, activation, and survival of NK cells. These qualities are ideal for NK cell therapy of myeloid malignancies or targeting antigens of solid tumors” (Vallera at Abstract). Indeed, the Office fails to establish why there is reasonable expectation of success in a modification that is away from the “ideal” IL-15 TriKE as taught in Vallera, much less any reasonable expectation of success specifically with respect to substituting the cytokine with an antigen-binding site or adding an additional antigen-binding site, let alone one that binds NKG2D.

Applicant further argues that none of Kufer or Bryceson offers any reasonable expectation of success to be combined with Vallera to arrive at the claimed protein in amended claim 1 at least because none of Kufer or Bryceson shows enhancing cytotoxicity of NK-cells by engaging NKG2D and CD16 by a single protein.

The Office opines that “[t]hose of skill in the art would have had a reason to substitute the tumor-associated antigen of Kufer with the CD33 tumor associated antigen taught by Vallera et al because CD33 tumor antigen is associated with myeloid cancer cells such as human acute promeylcytic leukemia cells” (Office Action on page 5). However, Kufer teaches “NKG2D- specific multifuntional molecules” but not enhancing cytotoxicity of NK-cells by engaging both NKG2D and CD16 by a single protein (Kufer at para. [0012]). Accordingly, substituting a tumor-associated antigen of Kufer by CD33 as alleged by the Office would not arrive at the protein as claimed in amended claim 1.

Bryceson provides no reasonable expectation of success, either. Bryceson’s teaching is entirely limited to cross-linking various types of NK cell receptors on resting NK cells. Bryceson used a cross-linking experiment to cluster receptors together on the cell surface, thereby enhancing a Ca+2 signal so that it can be detected (Bryceson at Figure 3). This method is merely used to “bypass[] the complexity of mammalian target cells but does not reproduce physiological receptor-ligand interactions,” and does not “approximate the biophysical properties of receptor--ligand interactions in opposing membranes” (as explained by a co-author of Bryceson in Long et al. (2013) Annu Rev. Immunol 31 at pages 4 and 8; IDS-C28 filed herewith). In view of the cross-linking data in Bryceson, a skilled person may appreciate that the higher level of Ca?* flux observed with this co-crosslinking was attributable, at least in part, to receptor clustering. Such an experimental method does not suggest any advantage of having a CD16-binding site and an NKG2D-binding site in the same protein, let alone further having a CD33-binding site. Indeed, based on Bryceson, a person of ordinary skill in the art would not have been able to predict whether or not the presence of a CD16-binding site and an NKG2D- binding site in the same protein could enhance NK cell activation, let alone cytotoxicity related to CD33-binding.


Contrary to Applicant arguments,  the case law tells us that a “reasonable” expectation of success does not require absolute certainty of success.  See Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165-66 (Fed. Cir. 2006), citing In re O’Farrell, 853 F.2d 894, 903-04 (Fed. Cir. 1988) )”Obviousness does not require absolute predictability of success . .  All that is required is a reasonable expectation of success.”). The question of whether there would have been a reasonable expectation of success depends on the facts of the situation. Se Par Pharm., Inc. v. TWI Pharm., Inc., 773 F.3d 1186, 1196 (Fed. Cir. 2014).

The reasonable expectation of success requirement for obviousness does not necessitate an absolute certainty for success. In re O'Farrell, 853 F.2d  894, 903-04 (Fed.Cir.1988).

Vallera et al teach therapeutic activity of a trispecific killer engager (TriKE) platform comprising CD16 × CD33 scFvs with or without IL15.  Kufer teaches that cytotoxicity of NK-cells is enhanced by activation of both CD16 and NKG2D-mediated signals [0020]. Bryceson et al teaches synergy among receptors on resting NK cells for the activation of natural cytotoxicity and cytokine secretion. Bryceson et al shows synergistic activation of human NK cells by cross-linking NKG2D and CD16 (see page 162, left col., 1st ¶). Thus, those of ordinary skill in the art would have had a reasonable expectation of success to have provided/engineered/ incorporated an additional antigen-binding site that binds NKG2D, and thus to have enhanced the cytotoxicity of NK cells in treating MDS of Vallera et al.

Vallera et al teach that the TriKE platform can easily be adapted to target other tumors by switching the anti-CD33 scFv portion for an scFv targeting a different tumor antigen such as EpCAM present on solid tumor targets, making this a versatile platform for self-sustained NK cell based immunotherapies (page 3449, last ¶).  Vallera et al teaches that NK cells mediate ADCC through the highly potent CD16 (FcγRIII) activation receptor.   To better target NK cells to malignant targets, they created and tested bispecfiic or trispecific killer engagers (biKE and TriKE) each incorporating an antihuman anti-CD16 scFV with other scFvs directed against epitopes on malignant cells.  These agents forms an immunologic synapse between the highly activating CD16 receptor on NK cells and specific tumor antigens and markedly enhance cytotoxic killing of various human cancers.  1633 BiKE enhances NK cell responses to CD33+ AML and MDS targets (page 3440-3441, bridging ¶).   
Those of skill in the art would have had a reason to substitute the tumor-associated antigen of Kufer with the CD33 tumor associated antigen taught by Vallera et al because CD33 tumor antigen is associated with myeloid cancer cells such as human acute promeylcytic leukemia cells.  Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).

Moreover, Vallera teaches that IL15 is a signaling for NK cell development, proliferation, survival and activation.  Vallera teaches that the TriKE 16X15X33  molecule successfully boosted ADCC in vitro and in vivo compared with bispecific antibody without IL15. Importantly, the new molecule had the ability to expand and sustain human NK cells in vivo in a xenograft model. This off-the-shelf drug is cost effective and easy to use, desirable qualities for enhancing the selectivity of NK cell therapy of myeloid malignancies or targeting antigens of solid tumors (see Translational Relevance). Vallera teaches that their TriKE platform improved the NK cell response to CD33+ targets, including primary AML blasts, with significantly enhanced cytotoxic and cytokine production compared to the 1633 BiKE (1st ¶ under Discussion). Vallera et al teach that the 161533 TriKE molecules could also be used to enhance endogenous NK cell function against NK sensitive malignancies in the posttransplant setting, with minimal effects on T cells as demonstrated by our in vitro studies, particularly in refractory disease or in patients undergoing reduced intensity conditioning. Although studies shown here target the CD33 antigen in myeloid tumors, the IL15 TriKE platform can easily be adapted to target other tumors by switching the anti-CD33 scFv portion for an scFv targeting a different tumor antigen such as EpCAM present on solid tumor targets, making this a versatile platform for self-sustained NK cell–based immunotherapies (last ¶).

II. The Unexpected Results Achieved Would Rebut Any Presumption of Obviousness
A. The unexpected results are commensurate in scope with the claimed subject matter
 Applicant submits that it is a well-settled legal principle that, while the unexpected data need to be commensurate in scope with the claimed invention, an applicant is not required to show unexpected data over the entire scope of the claims. MPEP § 2145 (“when considering whether proffered evidence is commensurate in scope with the claimed invention, Office personnel should not require the applicant to show unexpected results over the entire range of properties possessed by a chemical compound or composition,” emphasis added). MPEP § 2145 explicitly provides that “a showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan ‘could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof” citing /n re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Evidence of the nonobviousness of a broad range can be proven by a narrower range when one skilled in the art could ascertain a trend that would allow him to reasonably extend the probative value thereof.) (emphasis added). 
In fact, a single exemplary showing may be sufficient to establish a reasonable correlation between the showing and the entire scope of the claim, when viewed by a skilled artisan. /d.; see, e.g., In re Chupp, 816 F.2d 643, 646 (Fed. Cir. 1987) (holding that an unexpected property shown in connection with “one of a spectrum of common properties .. . can be enough” to establish non-obviousness). The proffered evidence is commensurate in scope with the claimed invention if it would allow the skilled artisan to reasonably extend the probative value of the data. Jn re Kollmann, 595 F.2d 48 (CCPA 1979).
In this regard, Applicant respectfully points out that the approach taken by the Office clearly contradicts the above legal principle. Applicant respectfully submits that the unexpected data shown here would be expected by one skilled in the art to reasonably extend to the claimed scope.
Applicant reiterates here the unexpected data discussed in the response dated January 14, 2022 to the non-final office action. The specification provides various exemplary proteins as claimed in claim 1, for example, CD33-TriNKET-C26 and CD33-TriNKET-F04 (Paragraphs [00195] and [00204]-[00205] in the as-filed specification). Example 11 and FIG. 40C show that CD33-TriNKET-C26 and CD33-TriNKET-F04 “are able to enhance cytotoxic activity of rested human NK cells in a dose-responsive manner towards the [THP-1] cancer cells” whereas “CD33 monoclonal antibody showed no effect on THP-1 cells” (para. [00204], Example 11 and FIG. 40C in the as-filed specification). Indeed, the as-filed specification shows that “TriNKETs were able to circumvent protection from mAb therapy seen with THP-1 cells, and induce NK cell mediated lysis despite high levels of FcR” (Para. [00212] in the as-filed specification).

This is not found persuasive because  MPEP 716.02(d) states that:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).

Further, the MPEP 716.02d (I) states:
The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

In the instant case, there is a genus of antigen-binding site that binds NKG2D, a genus of antigen-binding site that binds CD33 and a genus of antibody Fc domain or portion thereof sufficient to bind CD16, or a genus of antigen binding site that binds CD16.  The specification discloses the following TriNKETs species comprising one species of Fc, one species of CD33 VH of SEQ ID NO: 25 and VL of SEQ ID NO: 26 and six species of anti-NKG2D antibodies:

NKG2D-VH  	NKG2D-VL				 	
CD33-TriNKET-C26 (ADI-28226) 		13		14
CD33-TriNKET-F04 (ADI-29404) 		45		46
CD33-TriNKET-A44 (ADI-27744)		69		70
CD33-TriNKET-F47 (ADI-29447)		39		40
CD33-TriNKET-A49 (ADI-27749)  		77		78
CD33-TriNKET-F63 (ADI-27463)		85		86


Figure 35 (A&B) show that not all the trispecific protein has the same unexpected results supporting the Examiner’s position that the showing of unexpected results is not commensurate in scope with the claimed invention. 

The different trispecific binding protein bind to CD33 having different MFI (Mean Fluorescence Intensity), and different Fold-Over Background (FOB) based on NKG2D-expressing cells compared to parental EL4 cells.

    PNG
    media_image3.png
    475
    459
    media_image3.png
    Greyscale


The specification discloses that TriNKET-mediated lysis of CD33-positive human cancer cells Molm-13 was assayed. Rested human NK cells were mixed with Molm-13 cancer cells at 5:1 ratio (FIG. 41), and TriNKETs (e.g., CD33-TriNKET-A49, CD33-TriNKET-A44, CD33-TriNKET-C26, and CD33-TriNKET-E79) were able to enhance the cytotoxic activity of rested human NK cells in a dose-responsive manner towards the cancer cells. The dotted line indicates cytotoxic activity of rested NK cells without TriNKETs (Fig. 41, [0206]).


    PNG
    media_image4.png
    330
    571
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    260
    524
    media_image5.png
    Greyscale

Fig. 40 show that not all CD33-TriNKET-NKG2D have the unexpected results, only CD33-TriNKET-C26 and CD33-TriNKET-F04.  Yet, applicant argues otherwise.  As shown in Fig. 41, TriNKETs are able to enhance cytotoxic activity of rested human NK cells in a dose-responsive manner towards the cancer cells is not unexpected.  It is noted a dose >1.1nM produce a Plato response with CD33-TriNKET-A49, CD33-TriNKET-A44, and CD33-TriNKET-E79 with 15% specific lysis, while a dose of >10 nM of CD33-TriNKET-C26 produce a plateau response cure with 26% specific lysis.  Not all the claimed TriNKETs have the claimed unexpected results.  

The specification at [00212] discloses that the cytotoxicity date correlated directly to what was seen in the co-culture activation experiments.  

Not all the combinations would result in the surprising effect of enhancing cytotoxic activity of rested human NK cells. There is no showing that other embodiments falling within the claim will behave in a similar manner.    

Thus the results achieved occurred exclusively in an embodiment of the invention as recited in claim 1 (e.g., a first antigen-binding site that binds NKG2D; a second antigen-binding site that binds CD33; and an antibody Fc domain or a portion thereof sufficient to bind CD16 , or a third antigen-binding site that binds CD16) renders the observations not commensurate in scope to claim 1, indeed, not drawn to the invention as claimed at all. The results are, therefore, of limited value in overcoming the Examiner’s strong prima facie case.

B. The results were unexpected in the face of the teachings of Bryceson

Applicant submits that the Office alleges that “Applicant fails to show that the results were unexpected in the face of the teachings of Bryceson [teaching] that synergistic activation of human NK cells by cross-linking NKG2D and CD16” while pointing to page 162, left col. 1“ para. of Bryceson (Office Action on page 10). Applicant respectfully disagrees.

Page 162, left col. 1“ para. of Bryceson provides that “[c]o-crosslinking CD16 with NKG2D, 2B4, CD2, or DNAM-1 enhanced the peak Ca2+ (Figure 3).” As detailed above in this response, Bryceson used a cross-linking experiment to cluster receptors together on the cell surface, thereby enhancing a Ca2+ signal (Bryceson at Figure 3). In view of the cross-linking data in Bryceson, a person of ordinary skill in the art may appreciate that the higher level of Ca2+ flux observed with this co-crosslinking was attributable, at least in part, to receptor clustering. Such an experimental method does not suggest any advantage of having a CD16- binding site and an NKG2D-binding site in the same protein, let alone further having a CD33- binding site. Indeed, based on Bryceson, a person of ordinary skill in the art would not have been able to predict enhanced cytotoxicity activity related to CD33-binding in comparison to CD33 monoclonal antibody.
In short, the results of the claimed proteins here are unexpected in view of the teachings of Bryceson.

This is not found persuasive because the tile to of Bryceson is directed to synergy among receptors on resting NK cells for the activation of natural cytotoxicity and cytokine secretion.  Fig. 1 of Bryceson shows that engagement of CD16 induces cytotoxicity by resting NK cell.  Importantly, Bryceson et al teach that Ca2+ mobilization is among early steps leading to perforin-dependent NK-cell cytotoxicity (page 162,  under Synergistic Ca2 flux correlates with degranulation).  Bryceson further teaches that to test whether combinations of receptors that synergize to activate Ca2 flux and cytokine secretion could also signal for cytotoxicity by resting NK cells, the redirected lysis assay shown in Figure 1 was used (page 164, under Cytotoxicity induced by pair-wise combinations of receptors).   Each NKp46, NKG2D, 2B4, DNAM-1, and CD2 receptors contributes a signal in resting NK cells, as shown by synergistic activation by specific pair-wise combinations of receptors. The observed synergies among receptors involved in natural cytotoxicity are depicted in Figure 7 including NKG2D.   The results revealed a complex hierarchy, synergy, and redundancy among activation receptors on NK cells. A hierarchy of CD16 >NKp46 >2B4 >NKG2D, DNAM-1> CD2 can be established on the basis of requirements for NK-cell activation. 

(ii) Applicant fails to show that the results were unexpected in the face of the teachings of Bryceson teachings that synergistic activation of human NK cells by cross-linking NKG2D and CD16 (see page 162, left col., 1st ¶). Rather, “expected beneficial results are evidence of obviousness of a claimed invention. Just as unexpected beneficial results are evidence of unobviousness. “ In re Skoner, 517 F.2d 947, 950 (CCPA 1975). 

C. The claim subject matter achieves advantage over that in Kufer

Applicant submits that the Office relies upon paragraphs [0020] and [0204]-[0205] (Example 6) in Kufer and alleges that Kufer “show[s] that NKG2D co-engagement with CD 16 would enhance cytotoxicity of NK-cells” (Office Action on page 8). However, these sections in Kufer teach using two antibodies—an anti-NKG2D antibody and an anti-CD16 antibody (paragraph [0205] in Kufer). Indeed, the claimed subject matter achieves at least the advantage of using a single protein that binds both NKG2D and CD16 over what taught in Kufer.

This is not found persuasive  because claim 1 encompass two antibodies an anti-NKG2G antibody and an anti-CD16 antibodies. And the Kufer et al teaches single protein that bnds both NKG2D and CD16 .


(iii) The unexpected results argument failed because the Applicant did not provide "persuasive reasoning or credible evidence that the claimed invention achieves any advantage over, or even any result different from, [Kufer or Bryceson]." (Emphasis added.) The Board cited In re Hampel, 162 F.2d 483, 485 (CCPA 1947).


16.  No claim is allowed.

17.  The art made of record and not relied upon is considered pertinent to applicant's disclosure: 

(i)  Roskopf et al.  Dual-targeting triplebody 33-3-19 mediates selective lysis of biphenotypic CD19+ CD33+ leukemia cells.  Oncotarget, 7(6):22579-22589.

(ii) Krupka et al.  CD33 target validation and sustained depletion of AML blasts in long-term cultures by the bispecific T-cell–engaging antibody AMG 330.  BLOOD, 16 JANUARY 2014 x VOLUME 123, NUMBER 3.

(iii) Stamova et al. Simultaneous engagement of the activatory receptors NKG2D and CD3 for retargeting of effector cells to CD33-positive malignant cells.  Leukemia (2011) 25, 1053–1056.



18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 2, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644